Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 1 of 8 PageID: 6572




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY




 SECURITIES AND EXCHANGE
 COMMISSION,                                    CA No: 15-cv-06076 (MCA-MAH)
                       Plaintiff,
                   v.                           DECLARATION OF JOHN
                                                DONNELLY IN SUPPORT OF
 ARKADIY DUBOVOY, et al.,
                                                PLAINTIFF’S RENEWED
                            Defendants.         MOTION FOR ALTERNATIVE
                                                SERVICE



 I, John Donnelly, hereby declare as follows:

       1.    I am a senior trial counsel in the Securities and Exchange

 Commission’s (the “Commission”) Philadelphia Regional Office, located at 1617

 JFK Boulevard, Suite 520, Philadelphia, Pennsylvania 19103, and represent the

 Commission in this matter. I make this declaration in support of the Commission’s

 Renewed Motion for Alternative Service.

       2.    On August 10, 2015, the Commission filed this action against more

 than 30 defendants, including Ivan Turchynov (“Turchynov”), Oleksander

 Ieremenko (“Ieremenko”) (and collectively with Turchynov, the “Hacker

 Defendants”), and Pavel Dubovoy (“Pavel”) (collectively “Defendants”). The

 Commission alleged that Defendants’ actions violated Section 17(a) of the

 Securities Act of 1933 (the “Securities Act”), and Sections 10(b), 20(b), and 20(e)
                                          1
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 2 of 8 PageID: 6573




 of the Securities and Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

 thereunder.

       3.      On October 26, 2018, the Comission filed a Motion for Authorization

 to Serve Defendants Pavel Dubovoy, Ivan Turchynov, Oleksander Ieremenko, and

 Nelia Dubova By Alternative Means. (Docket No. 346). On April 29, 2019, the

 Court denied that motion without prejudice. (Docket Nos. 374-375).

       4.      On June 5, 2019, the Court held an in-person status conference. A

 true and correct copy of the transcript of that status conference is attached hereto as

 Exhibit 1. During the status conference, counsel for the Commission advised the

 Court that Nelia Dubova had been served with process. It was also discussed that

 after the Commission had filed its Motion for Alternative Service in October 2018,

 the Commission and DOJ had filed new, parallel proceedings against Ieremenko in

 connection with a subsequent hacking and trading scheme in which Ieremenko

 hacked the SEC’s own electronic filing system, commonly referred to as EDGAR,

 stealing material nonpublic information and passing that on to securities traders

 who traded profitably. SEC v. Ieremenko, Civil No. 19-cv-00505 (DNJ) (MCA)

 (LDW) (“New Case”); United States v. Radchenko, et al., 19-cr-30 (DNJ) (MCA).

       5.      On March 18, 2019, the Commission staff in the New Case filed a

 motion for alternative service against Ieremenko and other defendants, requesting

 leave to serve Ieremenko through publication in the New York Times International


                                            2
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 3 of 8 PageID: 6574




 Edition. See New Case, Docket No. 19. In so doing, the Commission represented

 that while it did not have a definitive address for Iremenko, it believed that he was

 residing in Ukraine. See Declaration of Laura D’Alliard in Support of Plaintiff’s

 Ex Parte Motion for Alternative Service, at ¶ 4, New Case, Docket No. 19-2,

 attached as Exhibit 2 hereto (along with the exhibit relating to Ieremenko, but

 excluding exhibits relating to other defendants in the New Case). The Commission

 staff in the New Case attached a document, which the staff in this case was

 previously unable to include as evidence in its motion, which indicated that

 Ieremenko was in Kiev, Ukraine. See D’Alliard Declaration, Exhibit 1, New Case

 Docket No. 19-2, attached hereto as Exhibit 2. On May 6, 2019, the United States

 Magistrate Judge in the New Case granted the Commission’s motion for alternative

 service and authorized the Commission to serve Ieremenko via publication in the

 New York Times International Edition. See New Case, Docket No. 28, attached

 hereto as Exhibit 3.

       6.     Pavel is the brother of defendant Arkadiy Dubovoy (“Arkadiy”) and

 uncle of defendant Igor Dubovoy (“Igor”). Pavel was also charged in a parallel

 criminal case arising out of the conduct at issue here, but, upon information and

 belief, has not returned to the United States since this case and the criminal case

 were filed, and his brother and nephew were arrested. United States v. Dubovoy,

 No. 15-cr-390 (D.N.J.) (MCA). In that parallel criminal case, both Arkadiy and


                                           3
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 4 of 8 PageID: 6575




 Igor pled guilty to conspiracy to commit wire fraud in connection with the scheme.

 (Id.) Two other members of the Dubovoy Group, Aleksander Garkusha and

 Leonid Momotok, also plead guilty in connection with the scheme. United States

 v. Korchevsky, No 15-cr-381 (E.D.N.Y.). Arkadiy, Igor, and Garkusha testified at

 the criminal trial of two additional members of the Dubovoy Group, Vitaly

 Korchevsky and Vladislav Khalupsky. The jury convicted Korchevsky and

 Khalupsky on all counts, including securities fraud.

       7.     Pavel was arrested in Ukraine in connection with an alleged bribery

 scheme. Attached hereto as Exhibit 4 is a true and correct copy of the English

 Translation of the Ukraine’s Prosecutor General’s Notice Regarding the Bribery

 Case. Attached hereto as Exhibit 5 is a true and correct copy of the original

 document. Attached hereto as Exhibit 6 is a true and correct copy of the

 Certificate of Translation, which applies to all the Exhibits to this Declaration that

 were translated from Ukrainian to English.

       8.     A news article dated January 10, 2019, states that Pavel Dubovoy,

 who is the cousin of Ukrainian politician Alexander Dubovoy, was scheduled for a

 court hearing in connection with the bribery matter on February 27, 2019.

 Attached as Exhibit 7 is a true and correct copy of the English translation of the

 article. Attached as Exhibit 8 is a true and correct copy of the article in Ukrainian.




                                            4
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 5 of 8 PageID: 6576




       9.     Records relating to Ukrainian companies state that Pavel is associated

 with several Ukrainian companies, all of which are located in Kiev, Ukraine.

 Attached hereto as Exhibit 9 is a true and correct copy of the English translation of

 a list of companies with which Pavel is associated, often as the founder. Attached

 as Exhibit 10 is a true and correct copy of the original in Ukrainian. Reviewing the

 information related to the companies Ust Dunaiski Kvartal 2 and Atlanta Invest

 End Development indicate that Pavel has identified two residential addresses, both

 in Kiev, Ukraine. Attached hereto as Exhibit 11 is a true and correct copy of

 English translation of the information relating to Ust Dunaiski Kvartal 2. Attached

 hereto as Exhibit 12 is a true and correct copy of the original in Ukrainian.

 Attached as Exhibit 13 is a true and correct copy of the English translation of the

 information relating to Atlanta Invest End Development. Attached hereto as

 Exhibit 14 is a true and correct copy of the original in Ukrainian.

       10.    A reporter represents that they spoke with Pavel regarding this case

 and the parallel criminal case. See Docket No. 347, Declaration of John Donnelly,

 Oct. 26, 2019, at Exhibit 1, attaching a true and correct copy of “Spliced Wire:

 How an International Hacker Network Turned Stolen Press Releases Into $100

 Million,” The Verge, Aug. 22, 2018, by Isobel Koshiw.




                                           5
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 6 of 8 PageID: 6577




       11.    In connection with this misconduct, Pavel used the email address

 DubovoyP@gmail.com. See Docket No. 347, Declaration of John Donnelly, Oct.

 26, 2019, at Exhibits 2-6.

       12.    On May 29, 2019, Plaintiff emailed copies of the Amended Complaint

 and Summons, both in English and Ukrainian, to Pavel at the email address

 DubovoyP@gmail.com. Although the email went through and was not returned as

 undeliverable, Pavel has not responded. A true and correct copy of the email from

 John Donnelly to Pavel Dubovoy is attached hereto as Exhibit 15, the attachments

 have been omitted.

       13.    Plaintiff does not believe that it possesses a current, valid physical

 address for Oleksander Ieremenko or Ivan Turchynov. Plaintiff’s last known

 addresses for Ieremenko and Turchynov were in Kiev, Ukraine.

       14.    A warrant for Turchynov’s arrest in Ukraine was issued in December

 2016. Attached as Exhibit 16 is a true and correct copy of the English translation

 of a public record reflecting that Turchynov is wanted for arrest by the Fiscal

 Service of Ukraine. Attached as Exhibit 17 is a true and correct copy of the

 original in Ukrainian.

       15.    According to the Verge article, Turchynov hacked the Ukraine

 Financial Services’ database and altered tax records. After the warrant was issued

 for his arrest, Turchynov is believed to have fled from Ukraine to Russia. See


                                           6
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 7 of 8 PageID: 6578




 Docket No. 347, Declaration of John Donnelly, Oct. 26, 2019, at Exhibits 1 at p.

 13.

       16.    In the period of time leading to the filing of this action, Turchynov

 used the email address: warninggp@gmail.com. See Docket No. 347, Declaration

 of John Donnelly, Oct. 26, 2019, at Exhibit 18.

       17.    On May 29, 2019, Plaintiff emailed copies of the Amended Complaint

 and Summons, both in English and Ukrainian, to Turchynov at the email address

 warninggp@gmail.com. Although the email went through and was not returned as

 undeliverable, Turchynov has not responded. A true and correct copy of the email

 from John Donnelly to Ivan Turchynov is attached hereto as Exhibit 18, the

 attachments have been omitted.

       18.    During that same period, Ieremenko used the email address

 Alex.Boesky@gmail.com. See Docket No. 347, Declaration of John Donnelly,

 Oct. 26, 2019, at Exhibit 19.

       19.    On May 29, 2019, Plaintiff emailed copies of the Amended Complaint

 and Summons, both in English and Ukrainian, to Ieremenko at the email address

 Alex.Boesky@gmail.com. Although the email went through and was not returned

 as undeliverable, Ieremenko has not responded. A true and correct copy of the

 email from John Donnelly to Oleksander Ieremenko is attached hereto as Exhibit

 20, the attachments have been omitted.


                                           7
Case 2:15-cv-06076-MCA-MAH Document 385 Filed 07/12/19 Page 8 of 8 PageID: 6579




      20.    When the case was filed in 2015, this matter and the related, parallel

criminal cases generated a substantial amount of press coverage, both domestically

and abroad. See Docket No. 347, Declaration of John Donnelly, Oct. 26, 2019, at

Exhibits 20-29. In addition, the Commission has also issued multiple press

releases regarding the litigation, which were published on the SEC's website. See

id., Exhibits 30-31.

      I, John Donnelly, do hereby declare under penalty of perjury, in accordance

with. 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my

knowledge.

Executed on this 12th day of July 2019.
